

 
EXHIBIT 10.2

 
 

October 26, 2010




STRICTLY CONFIDENTIAL


Mr. James C. Granger
Chief Executive Officer
Wireless Ronin Technologies
5929 Baker Road, Suite 475
Minnetonka, MN  55345


Dear Mr. Granger:
 
This letter (the “Agreement”) constitutes our understanding with respect to the
engagement of Northland Capital Markets (“Northland”) by Wireless Ronin
Technologies Inc. (the “Company”), to assist the Company with respect to a
proposed financing, an offering (the “Offering”) of equity securities pursuant
to th3e Company’s Form S-3 (as defined herein) (the “Securities”) by the
Company.  Northland Capital Markets is the trade name for certain capital
markets and investment banking activities of Northland Securities, Inc., member
FINRA/SIPC.
 
A.           Appointment of Northland.  During the Term (as such term is defined
in Section D of this Agreement), the Company hereby engages Northland to serve
as an exclusive placement agent in connection with an Offering.  Northland
hereby accepts such an engagement on a “reasonable efforts” basis upon the terms
and conditions set forth herein.
 
B.           Offering Services.  As exclusive placement agent in an Offering of
Securities, Northland will provide the following services to the Company,
subject to the provisions of this Agreement:
 
1.           Identify investors, which in the opinion of Northland, are the most
likely to invest in the Company; and
 
2.           formulate a strategy for soliciting interest from investors,
whether approached by Northland or whether the Company is approached
proactively, which may have an interest in investing in the Company (the
“Potential Investors”), and the development of procedures and timetables for
marketing the Company to the Potential Investors; and
 
3.           along with the Company, evaluate proposals from interested parties
regarding an Offering of Securities, formulate negotiation strategies, and
assist in all negotiations and closing of a transaction.
 
C.           Fees and Expenses.
 
1.           Financing Fee.  The Company hereby agrees to pay Northland, as
compensation for its services hereunder, a fee (the “Financing Fee”) of seven
percent (7.0%) of the gross proceeds from the sale of Securities, if either
during the Term or six (6) months following the Term: (i) an Offering of
Securities is closed, or (ii) a definitive agreement or letter of intent or
other evidence of commitment is entered into that subsequently results in an
Offering of Securities of the Company.  The Financing Fee shall be paid to
Northland in cash in its entirety by wire transfer upon the closing of the
applicable Offering and receipt of the corresponding funds.
 




2.           Expenses.  In addition, the Company agrees to pay Northland
hereunder and regardless of whether an Offering of Securities is consummated,
Northland’s reasonable and necessary out-of-pocket expenses (as documented) in
connection with the FINRA Cobra Desk filing(s) necessary to consummate the
Offering, including those expenses up to a maximum of $50,000; provided,
however, that, if Securities are sold hereunder, the total amount paid to
Northland pursuant to Section C of this Agreement shall not exceed eight percent
(8.0%) of the gross proceeds from the sale of Securities.  It shall be
Northland’s responsibility to make the filing(s) necessary to conclude, prior to
Closing, that FINRA shall have no objection to the fairness and reasonableness
of this Agreement’s terms and conditions.  The expenses to be included in the
amounts specified in this section, including the fees and disbursements related
to travel, database, printing and other reasonable out-of-pocket expenses
incurred in performing the services described herein (including reasonable fees
and disbursements of Northland’s legal counsel).
 
Page 1
 

--------------------------------------------------------------------------------

 
D.           Term and Termination of Engagement.  Except as set forth below, the
term of this Agreement will begin on the date of this letter and end six months
from the date of this letter, but may be extended by mutual written consent of
the parties (the “Term”).  Notwithstanding the Term of this Agreement, this
Agreement may be earlier terminated without cause on either the Company’s or
Northland’s prior written notice of no less than ten days, provided, that that
no such notice may be given by the Company for a period of 60 days from the date
of this Agreement.  Notwithstanding any such expiration or termination, the
terms of this Agreement other than Sections A and B shall all remain in full
force and effect and be binding on the parties hereto, including the
exculpation, indemnification and contribution obligations of the Company, the
confidentiality obligations, the right of Northland to receive any fees payable
hereunder and the right of Northland to receive reimbursement for its expenses
 
E.           Representations and Warranties.  The Company represents and
warrants to, and agrees with, Northland that:
 
1.           The Company shall: (i) use its best efforts to make available to
Northland all information concerning the business, assets, operations and
financial condition of the Company which Northland reasonably requests in
connection with the performance of its services hereunder, and shall make
available to Northland all such information to the same extent and on the same
terms as such information is available to the Company and potential investors;
and (ii) notify Northland of any material adverse change, or development that
may lead to a material adverse change, in the business, properties, operations
or financial condition or prospects of the Company.
 
2.           Northland will be relying, without assuming responsibility for
independent verification, on the accuracy and completeness of all financial and
other information that is and will be furnished to it by the Company.
 
3.           The execution, delivery and performance of this Agreement and the
Offering of Securities will not violate any provision of the articles of
incorporation or bylaws of the Company or any agreement or other instrument to
which the Company is a party or by which it is bound.  Any necessary approvals,
governmental and private, will be obtained by the Company prior to any closing.
 
4.           The Securities will be offered and sold by the Company  pursuant to
the Form S-3 registration statement (Registration File No. 333-161700) (the
“Form S-3”) filed by the Company with the Securities and Exchange Commission
(“SEC”), which became effective on September 29, 2009,   and in compliance with
all other applicable securities laws and regulations.
 
5.           Directly or through any presentation, memorandum or other offering
documents and through the prospectus contained within the Form S-3 as the same
may be updated through the filing of one or more free writing prospectuses and
the filing of one or more final prospectuses, the Company shall furnish to
investors all information material to investors under applicable securities
laws, which information will not, in light of the circumstances in which made,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make the statements made not misleading.
 
6.           At each closing of the Offering, the Company will provide Northland
with a certificate indicating the foregoing are true and correct as of such
closing.  The Company hereby permits Northland to rely on the representations,
warranties and opinions made or given by the Company or its counsel to any
purchaser of Securities in any agreement, certificate or otherwise.
 
Page 2
 

--------------------------------------------------------------------------------

 
F.           Indemnification, Contribution, and Confidentiality.  The Company
agrees to indemnify Northland and its controlling persons, representatives and
agents in accordance with the indemnification provisions set forth in Appendix I
and the parties agree to the confidentiality provisions of Appendix II, which
are incorporated herein by this reference.  These provisions will apply
regardless of whether the proposed Offering is consummated.
 
G.           Governing Law.  This Agreement may not be amended or modified
except in writing and shall be governed by and construed in accordance with the
laws of the State of Minnesota.  Any dispute or controversy arising out of this
agreement shall be determined by arbitration conducted in accordance with the
rules of the Financial Industry Regulatory Authority then in effect.  Any
arbitration award shall be final and binding upon the Company and Northland, and
judgment on the award may be entered in any court having
jurisdiction.  Arbitration will be venued in Minneapolis, Minnesota.


H.           Use of Information.  The Company authorizes Northland to transmit
to the prospective purchasers of Securities, a non-disclosure agreement with
customary prohibitions against trading in the Company’s stock during the
pendency of the Offering, the prospectus contained within the Form S-3, any
applicable free writing prospectuses, any applicable final prospectuses and
reports publicly filed  with the SEC, with such exhibits and supplements as may
from time to time be required or appropriate. (collectively, the “Offering
Materials”).  The Company represents and warrants that the Offering Materials
(i) will be prepared by the management of the Company; and (ii) will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein or
previously made, in light of the circumstances under which they were made, not
misleading.  The Company will advise Northland immediately of the occurrence of
any event or any other change known to the Company which results in the Offering
Materials containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make the
statements therein or previously made, in light of the circumstances under which
they were made, not misleading.
 
I.           Announcement of Offering of Securities.  The Company and Northland
acknowledge and agree that Northland may, subsequent to the closing of an
Offering of Securities, make public its involvement with the Company, subject to
the Company's prior consent, which consent shall not be unreasonably be withheld
or delayed.
 
J.           Advice to the Board.  The Company acknowledges that any advice
given by Northland to the Company is solely for benefit and use of the Company’s
board of directors, officers and financial and legal advisors and may not be
used, reproduced, disseminated, quoted or referred to without Northland’s prior
written consent.
 
K.           Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties and supersedes and cancels any and all prior or
contemporaneous arrangements, understandings and agreements, written or oral,
between them relating to the subject matter hereof, except to the extent of the
Confidentiality Agreement, which remains in full force and unmodified.
 
L.           Amendment.  This Agreement may not be modified except in writing
signed by each of the parties hereto.
 
M.           No Partnership.  The Company is a sophisticated business enterprise
that has retained Northland for the limited purposes set forth in this
Agreement.  The parties acknowledge and agree that their respective rights and
obligations are contractual in nature.  Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.
 
N.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company and Northland.
 
O.           Notice.  All notices and other communications required hereunder
shall be in writing and shall be deemed effectively given upon personal
delivery; upon confirmed transmission by telecopy or telex; or upon deposit with
the United States Post Office, by first-class mail, postage prepaid, or
otherwise delivered by hand or by messenger or overnight courier, addressed (i)
if to the Company, at the Company’s address as set forth above, attention:
President, or at such other address and/or to such other addressee as the
Company shall have furnished to Northland or (ii) if to Northland, to Northland
Capital Markets, 45 South 7th Street, Minneapolis, MN 55402, Attention:  Jeff
Peterson, Director of Investment Banking, or at such other address and/or to
such other addressee as Northland shall have furnished to the Company.
 
 
[The Next Page Is the Signature Page.]
 
Page 3
 

--------------------------------------------------------------------------------

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Northland and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.


Very truly yours,


NORTHLAND SECURITIES, INC.




By:           /s/ Jeff
Peterson                                                     
Jeff Peterson
Director of Investment Banking


Accepted and agreed to
as of the date first written above:


WIRELESS RONIN TECHNOLOGIES, INC.




By:          /s/ James C. Granger                                            
James C. Granger
Chief Executive Officer


Page 4
 

--------------------------------------------------------------------------------

 

APPENDIX I
 
INDEMNIFICATION AND CONTRIBUTION
 
The Company agrees to indemnify and hold harmless Northland, its affiliates and
their respective officers, directors, employees, agents and controlling persons
(each an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and, subject to Section C of the Agreement, expenses, joint
or several, to which any such Indemnified Person may become subject arising out
of or in connection with the transactions contemplated in the engagement
agreement to which this Appendix I is attached (the “Agreement”), or any claim,
litigation, investigation or proceedings relating to the transactions
contemplated in the Agreement (“Proceedings”), regardless of whether any of such
Indemnified Persons is a party to the Agreement, and to reimburse such
Indemnified Persons for any legal or other expenses as they are incurred in
connection with investigating, responding to or defending any of the foregoing,
provided that the foregoing indemnification will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or expenses to the extent
that they are finally judicially determined to have resulted primarily and
directly from the negligence or willful misconduct of an Indemnified
Person.  The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Company its affiliates, officers, directors employees, agents, creditors or
stockholders, directly or indirectly, for or in connection with the Agreement,
any transactions contemplated in the Agreement, or Northland’s role or services
in connection with the Agreement, except to the extent that any liability for
losses, claims, demands, damages, liabilities or expenses incurred by the
Company are finally judicially determined to have resulted primarily and
directly from the negligence or willful misconduct of an Indemnified Person.
 
If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Company and
Northland shall contribute to the amount paid or payable by such Indemnified
Person as a result of such loss, claim, damage, liability or expense in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and Northland on the other hand but also the
relative fault of the Company and Northland, as well as any relevant equitable
considerations; provided that, in no event, will the aggregate contribution of
Northland hereunder exceed the amount of fees actually received by Northland
pursuant to this Agreement.  The indemnity, reimbursement and contribution
obligations of the Company under this indemnity agreement are in addition to any
liability that the Company may otherwise have to an Indemnified Person and will
bind and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company and any Indemnified Person.
 
Promptly after receipt by an Indemnified Person of notice of the commencement of
any Proceedings, that Indemnified Person will, if a claim is to be made under
this indemnity agreement against the Company in respect of the Proceedings,
notify the Company in writing of the commencement of the Proceedings; provided
that (i) the omission so to notify the Company will not relieve the Company from
any liability that the Company may have under this indemnity agreement except to
the extent the Company has been materially prejudiced by such omission, and (ii)
the omission so to notify the Company will not relieve the Company from any
liability that the Company may have to an Indemnified Person otherwise than on
account of this indemnity agreement.  In case any Proceedings are brought
against any Indemnified Person and it notifies the Company of the commencement
of the Proceedings, the Company will be entitled to participate in the
Proceedings and, to the extent that it may elect by written notice delivered to
the Indemnified Person, to assume the defense of the Proceedings with counsel
reasonably satisfactory to the Indemnified Person; provided that, if the
defendants in any Proceedings include both the Indemnified Person and the
Company and the Indemnified Person concludes that there may be legal defenses
available to the Indemnified Person that are different from or in addition to
those available to the Company, the Indemnified Person has the right to select
separate counsel to assert those legal defenses and to otherwise participate in
the defense of the Proceedings on its behalf.  Upon receipt of notice from the
Company to the Indemnified Person of its election to assume the defense of the
Proceedings and approval by the Indemnified Person of counsel, the Company will
not be liable to the Indemnified Person for expenses incurred by the Indemnified
Person in connection with the defense of the Proceedings (other than reasonable
costs of investigation) unless (i) the Indemnified Person has employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the immediately preceding sentence (it being understood, however,
that the Company will not be liable for the expenses of more than one separate
counsel (in addition to any local counsel) approved by the Company, representing
the Indemnified Persons, on a collective basis, who are parties to the
Proceedings), (ii) the Company does not employ counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person within a
reasonable time after notice of commencement of the Proceedings, or (iii) the
Company authorizes, in writing, the employment of counsel for the Indemnified
Person.
 
The Company will not be liable for any settlement of any Proceedings effected
without its written consent (which consent must not be unreasonably withheld),
but if settled with the Company’s written consent or if a final judgment for the
plaintiff in any such Proceedings is delivered, the Company agrees to indemnify
and hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment.  Notwithstanding the immediately preceding sentence, if at any time an
Indemnified Person requests the Company to reimburse the Indemnified Person for
legal or other expenses in connection with investigating, responding to or
defending any Proceedings as contemplated by this indemnity agreement, the
Company will be liable for any settlement of any Proceedings effected without
its written consent if (i) the proposed settlement is entered into more than 30
days after receipt by the Company of the request for reimbursement, (ii) the
Company has not reimbursed the Indemnified Person within 30 days of such request
for reimbursement, (iii) the Indemnified Person delivered written notice to the
Company of its intention to settle and the failure to pay within such 30 day
period, and (iv) the Company does not, within 15 days of receipt of the notice
of the intention to settle and failure to pay, reimburse the Indemnified Person
for such legal or other expenses and object to the Indemnified Person’s seeking
to settle such Proceedings.  The Company may not, without the prior written
consent of an Indemnified Person (which consent shall not be unreasonably
withheld), effect any settlement of any pending or threatened Proceedings in
respect of which indemnity could have been sought under this indemnity agreement
by such Indemnified Person unless the settlement includes an unconditional
release of the Indemnified Person, in form and substance reasonably satisfactory
to the Indemnified Person, from all liability on claims that are the subject
matter of such Proceedings.
 

 

Capitalized terms used but not defined in this Appendix I have the meanings
assigned to such terms in the Agreement.
 


 



 



 
 

--------------------------------------------------------------------------------

 

 
APPENDIX II

 
INFORMATION TO BE SUPPLIED; CONFIDENTIALITY
 
In connection with Northland’s activities on behalf of the Company, the Company
will furnish Northland with all financial and other information regarding the
Company that the Northland reasonably believes appropriate to the assignment
(all such information so furnished by the Company, whether furnished before or
after the date of this Agreement, being referred to herein as the
“Information”).  The Company will provide Northland with access to the officers,
directors, employees, independent accountants, legal counsel and other advisors
and consultants of the Company.  The Company recognizes and agrees that
Northland (i) will use and rely primarily on the Information and information
available from generally recognized public sources in performing the services
contemplated by this Agreement without independently verifying the Information
or such other information, (ii) does not assume responsibility for the accuracy
of the Information or such other information, and (iii) will not make an
appraisal of any assets or liabilities owned or controlled by the Company or its
market competitors.
 
Northland will maintain the confidentiality of the Information and, unless and
until such information shall have been made publicly available by the Company or
by others without breach of a confidentiality agreement, shall disclose the
Information only as authorized by the Company or as required by law or by order
of a governmental authority or court of competent jurisdiction.  In the event
that Northland is legally required to make disclosure of any of the Information,
Northland will give notice to the Company prior to such disclosure, to the
extent that it can practically do so.
 
 
The foregoing paragraph shall not apply to information that:

 
(i)  
at the time of disclosure by the Company is, or thereafter becomes, generally
available to the public or within the industries in which the Company or
Northland or its affiliates conduct business, other than as a direct result of a
breach by Northland of its obligations under this Agreement;

 
(ii)  
prior to or at the time of disclosure by the Company, was already in the
possession of, or conceived by, Northland or any of its affiliates, or could
have been developed by them from information then in their possession, by the
application of other information or techniques in their possession, generally
available to the public, or available to Northland or its affiliates other than
from the Company;

 
(iii)  
at the time of disclosure by the Company or thereafter, is obtained by Northland
or any of its affiliates from a third party who Northland reasonably believes to
be in possession of the information not in violation of any contractual, legal
or fiduciary obligation to the Company with respect to that information; or

 
(iv)  
is independently developed by the Northland or its affiliates.

 
Nothing in this Agreement shall be construed to limit the ability of Northland
or its affiliates to pursue, investigate, analyze, invest in, or engage in
investment banking, financial advisory or any other business relationship with
entities other than the Company, notwithstanding that such entities may be
engaged in a business which is similar to or competitive with the business of
the Company, and notwithstanding that such entities may have actual or potential
operations, products, services, plans, ideas, customers or supplies similar or
identical to the Company’s, or may have been identified by the Company as
potential merger or acquisition targets or potential candidates for some other
business combination, cooperation or relationship.  The Company expressly
acknowledges and agrees that it does not claim any proprietary interest in the
identity of any other entity in its industry or otherwise, and that the identity
of any such entity is not confidential information.
 

